SEITZ, Chief Judge,
dissenting.
Unlike the majority, in my view the original version of § 1903.4 that controls this case permitted ex parte warrants. Thus both injunctions here were improper because there was no reasonable probability of eventual success on the merits.1
I agree with the majority that OSHA’s practice in obtaining warrants has alternated between ex parte process and adversarial process. Nevertheless, the agency’s prior practices must not obscure the real question of Whether § 1903.4 permits ex parte warrants. Even if I were to conclude that the agency’s prior interpretations of the regulation are not entitled to deference, that does not necessarily mean that the court should automatically accept the view contrary to the agency’s present interpretation. Rather, a decision of “no deference” requires a court to engage in an independent evaluation of the merits.
I start with the proposition that the phrase “compulsory process” in § 1903.4 is certainly broad enough to encompass ex parte warrants. Indeed, the ordinary meaning of that phrase includes ex parte warrants. Thus the question is whether any of the factors present here is sufficient to overcome the ordinary connotation of the phrase “compulsory process.”
First, the parties have provided us with numerous individual cases concerning OSHA’s enforcement practice where either ex parte or adversary process has been used. The fact that OSHA has used both methods in no way implies that only one is proper.
Second, much reliance has been placed on the OSHA field manuals to show what OSHA intended “compulsory process” to mean. Because the controversy centers mainly on the 1976 version of the manual, it is important to examine the historical development of the manuals.
In the original 1972 version of the manual, the part of the manual dealing with inspections that is denoted 2(a) stated that the inspector should first ask the owner permission to inspect. If the owner refused, 2(b) required the inspector to inform his superiors and “request that an inspection warrant be obtained.” Under 2(f), if refusal was to be expected, the inspector need not first ask permission but instead “a warrant should be obtained before the inspection is attempted.” 2(i) stated: “Except in unusual circumstances . . . , there shall be no advance warning to the employer of the fact either that a warrant has been secured or that inspection will take place pursuant to the warrant.” Given that advance notice of the agency’s intent to secure a warrant is one of the essential elements of adversary process, it would seem that 2(i) contemplated use of ex parte warrants because advance warning of the agency’s intent would be given only in “exceptional circumstances.”
Thus the 1972 manual draws a crucial distinction between asking the owner’s permission to inspect and giving the owner advance notice that the agency intends to secure a warrant. The manual established two types of inspections: those where the owner is asked permission first and those where he is not. Under both types of inspections, a warrant may be necessary (always in the second type and only if the employer refuses in the first type). Because 2(i) applied to both types of inspec*984tions, the employer usually would not receive advance warning of the fact that a warrant was being secured. Thus the 1972 manual anticipated ex parte warrants whether or not the inspector first asked the owner for permission to inspect.
By 1976, two changes were made in the manual. First, the phrase “compulsory process” was substituted for the word “warrant.” By use of the broader phrase it can hardly be said that the more specific term was meant to be excluded.
Second, 2(f) of the 1972 manual — which dealt with the case where the inspector did not have to ask the owner’s permission first — was dropped. 2(a) and 2(b) were renumbered but retained in substantially their 1972 form, which required the inspector to first ask the owner’s permission and then seek “compulsory process.” Most significant, subparagraph' (8) of the 1976 manual retained the phrase in 2(i) of the 1972 manual that “[ejxcept in unusual circumstances . . . , there shall be no advance notice to the employer concerning compulsory process or pending inspection.”
Seen in light of the previous distinction between asking the owner’s permission and giving him notice of the intent to secure a warrant, the 1976 manual does not have the significance attributed to it by the majority. The dropping of 2(f) means only that the inspector always must first ask the owner’s permission prior to inspection. The retention of 2(i) in subparagraph (8), however, means that the manual still contemplated ex parte warrants once the owner refused permission. In effect, by 1976, OSHA had abandoned the bifurcated scheme of inspections in the 1972 manual in favor of a scheme whereby the owner’s permission was always sought first. That in no sense diminishes the fact that the 1976 manual, just like the 1972 manual, contemplated that upon refusal, an ex parte warrant would be proper.
I do not believe that the dropping of 2(f) is sufficient to overcome the ordinary meaning of “compulsory process.” If anything, the retention of 2(i) in subparagraph (8) leads me to the opposite conclusion.
Finally, the majority relies heavily on a passage in Marshall v. Barlow’s Inc., 436 U.S. 307, 98 S.Ct. 1816, 56 L.Ed.2d 305 (1978). Even if this dictum was “integral” to the Court’s holding, “[i]t is a maxim, not to be disregarded, that general expressions, in every opinion, are to be taken in connection with the case in which those expressions are used.” Cohens v. Virginia, 19 U.S. (Wheat.) 264, 399, 5 L.Ed. 257 (1821). Taking the Court’s remarks in the context of that particular case, I do not believe they are controlling.
As the majority correctly notes, OSHA’s position in Barlow’s concerning ex parte warrants was a litigation strategy. Indeed, the dropping of 2(f) from the manual was part and parcel of that strategy. OSHA began requiring that the inspector always ask the owner’s permission first, instead of permitting some inspections without such asking as did the 1972 manual, as part of its strategy to contend that warrants were never required. But as with any intelligent litigation strategy, the wise strategist must realize that he might lose. • Thus the retention of 2(i) in the 1976 manual represents a fall-back position in case warrants were required. In effect, OSHA required the inspectors to always ask for permission first because it thought warrants were not required, but hedged its bets by retaining language in subparagraph (8) that authorized ex parte warrants.
Viewed in light of this litigation strategy, the Supreme Court’s language makes sense. All that the Court referred to was the dropping of 2(f); it nowhere mentioned subpar-agraph (8). See 436 U.S. at 318 n. 13, 98 S.Ct. at 1823. This is quite natural: only the dropping of 2(f) was relevant to OSHA’s contention in Barlow’s that war-rantless searches were proper. The Court probably did not refer to subparagraph (8) because that was the fall-back position and was not directly relevant to the litigation strategy embodied in the dropping of 2(f). Moreover, given our duty to examine all of the facts relevant to issues directly presented, it would be a grave disservice to the parties to fail to independently examine the *985manuals here, especially where all of the facts were not directly relevant to the litigation strategy in Barlow’s.
In short, I find nothing here to overcome the ordinary meaning of the phrase “compulsory process.” OSHA’s uneven enforcement provides little guidance. As to the enforcement manuals, the abandonment of the 1972 bifurcated inspection scheme but retention of language in the manual in sub-paragraph (8) supports the ordinary meaning of § 1903.4. Finally, I do not find language in Barlow’s responding to a very specific litigation strategy to be controlling. Accordingly, I would reverse the judgment of the district court.

. I agree with the majority that the result in the two cases before us ought to be the same. If the original regulation permitted ex parte warrants, then the December 22 addition of sub-paragraph (d) is properly characterized as an interpretive ruling that does not require notice and comment procedures. On the other hand, if the original regulation did not permit ex parte warrants, then the addition of subpara-graph (d) is a significant enough change to require notice and comment no matter which of the various tests cited by the parties is used.